Citation Nr: 0900049	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, 
claimed as depression, has been received.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1987 to 
January 1989.

In May 2003, the RO, inter alia, denied the veteran's claim 
for service connection for a  psychiatric condition, claimed 
as depression.  Although the RO notified the veteran of its 
decision later that same month, the veteran did not initiate 
an appeal of that decision.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision in which the RO 
declined to reopen the claim for service connection for an 
acquired psychiatric disorder, claimed as depression 
(previously characterized as a  psychiatric condition, 
claimed as depression).  The veteran requested a 
reconsideration of the denial in May 2005.  The veteran also 
submitted additional service records, which were associated 
with the claims file.  In response to the veteran's request 
for reconsideration, the RO confirmed and continued the 
denial because the evidence submitted was not new and 
material in a July 2005 rating decision.  The veteran filed a 
notice of disagreement (NOD) in November 2005.  In November 
2005, the RO issued a statement of the case (SOC) reflecting 
that it had reopened the veteran's claim for service 
connection for an acquired psychiatric disorder, claimed as 
depression, but then denied it on the merits.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2006. The Board points out 
that regardless of what the RO has done, the Board must 
address the question of whether new and material evidence to 
reopen the claim has been received because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly-and  given the Board's 
favorable disposition of the petition to reopen-the Board 
has characterized the appeal as encompassing the two matters 
set forth on the title page.

As a final preliminary matter, the Board notes that and 
requested a hearing before a Decision Review Officer (DRO).  
Although such a DRO hearing was scheduled for May 3, 2006, 
the veteran failed to appear for this hearing.  In a May 2006 
email, the veteran's representative withdrew the DRO hearing 
request on behalf of the veteran, and stated that the appeal 
should be processed. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In a May 2003 rating decision, the RO denied the 
veteran's claim for service connection for a claimed 
psychiatric condition, claimed as depression; although 
notified of the denial later that month, the veteran did not 
initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's May 2003 denial includes evidence that was not 
previously before agency decision makers that is not 
cumulative or duplicative of other evidence of record, that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an acquired psychiatric 
disorder, claimed as depression, and that raises a reasonable 
possibility of substantiating the claim..

4.  Aside from "mixed personality disorder", no psychiatric 
disorder was shown during service or for many years 
thereafter, and there is no competent evidence or opinion of 
a medical relationship between current major depression and 
service.


CONCLUSION OF LAW

1.  The RO's May 2003 rating decision denying service 
connection for a claimed psychiatric condition, claimed as 
depression, is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's May 2003 denial is 
new and material, the criteria for reopening the claim for 
service connection for an acquired psychiatric disorder, 
claimed as depression, are met. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for an acquired 
psychiatric disorder, claimed as depression, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In view of the Board's favorable disposition of the veteran's 
petition to reopen, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

As regards the claim for service connection for an acquired 
psychiatric condition, on the merits, the Board notes that, 
in a November 2004 pre-rating letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the underlying claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  The RO also provided the legal definition of new and 
material evidence, explained the bases for the denial of the 
previously denied service connection claims and indicated 
that the new evidence would have to relate to those bases for 
denial. The February 2005 RO rating decision reflects the 
initial adjudication of the petition to reopen after issuance 
of that letter.  Hence, the November 2004 letter met all four 
of Pelegrini's content of notice requirements and the Kent 
notice requirements, as well as the VCAA's timing of notice 
requirement. 

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings or effective dates in a March 2006 letter.  
Although this notice was provided after the rating decisions 
on appeal, the Board finds that that the timing of such 
notice is not shown to prejudice the veteran.  As the claim 
for service connection will be denied on the merits, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical and personnel records and VA 
outpatient treatment records.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

Further, although the veteran's representative asserts that a 
VA medical opinion is necessary in this case, the Board finds 
that no further development to create any additional evidence 
for consideration in connection with the claim for service 
connection, on the merits, is required.  As explained in more 
detail below, the current record does not reflect even a 
prima facie claim for service connection, on the merits.  As 
such, VA is not required to arrange for medical examination  
to a obtain medical opinion in connection with this claim.   
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the underlying claim for service 
connection for an acquired psychiatric disorder, claimed as 
depression, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the reopened 
claim for service connection for an acquired psychiatric 
disorder, claimed as depression, on the merits. Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

A.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

As indicated above, the veteran's claim for service 
connection for a psychiatric condition, claimed as depression 
was previously denied by the RO in a May 2003 decision; the 
denial was primarily premised on the fact that a psychiatric 
condition was not then shown to exist and there was no 
evidence of treatment or complaints in service or immediately 
after service for a psychiatric condition.  Evidence 
considered included service treatment records, private 
medical records, and the veteran's statements.  Although 
notified of the denial later in May 2003, the veteran did not 
initiate an appeal of the decision; hence, the decision is 
final based on the evidence of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran sought to reopen his claim for service connection 
for an acquired psychiatric disorder, claimed as depression, 
in October 2004.  Under pertinent legal authority, VA may 
reopen and review a claim, which has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 2003 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence added to the record since the RO's May 2003 denial 
includes December 1988 service records, to include 
administrative actions, showing that the veteran was to be 
separated from service based on a diagnosis of "mixed 
personality disorder" and VA outpatient treatment records 
dated from December 2003 to February 2005 reflecting that the 
veteran was diagnosed and treated for adjustment disorder 
with depression, rule out attention-deficit hyperactivity 
disorder, and major depression, recurrent. 

Thus, the new evidence reflects a diagnosis of "mixed 
personality disorder" in service (which resulted in the 
veteran's separation from service) and a current diagnosis of 
major depression, whereas, at the time of the prior denial, 
no psychiatric condition was shown either in or post 
service..  As these additional records had not previously 
been considered by agency adjudicators, and are not 
cumulative or redundant of evidence previously of record, 
they are "new."  Moreover, since these records pertain to the 
matters of in-service and post-service diagnoses,  they 
relate to unestablished facts necessary to substantiate the 
claim, and raise a reasonable possibility of substantiating 
the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
an acquired psychiatric disorder, claimed as depression, are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection

As indicated above, review of the record reveals that the RO 
considered the matter of service connection on the merits.  
As such, the Board may do likewise, without prejudicing the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by military service.  38 C.F.R. § 
3.303(d).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for service connection for an 
acquired psychiatric disorder, claimed as depression, are not 
met.

Initially, the Board notes that the veteran was diagnosed 
with "mixed personality  disorder" during service, as 
reflected in a December 12, 1988 mental status evaluation 
report.  However, congenital or developmental abnormalities, 
such as personality disorders, are not considered "diseases 
or injuries" within the meaning of applicable legislation 
and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2008).  While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical evidence or opinion even suggesting that such 
aggravation occurred in this case.

A post-service December 2003 VA treatment record reflects 
that the veteran was diagnosed with adjustment disorder with 
depression and rule out attention-deficit hyperactivity 
disorder.  An October 2004 VA treatment record shows he was 
diagnosed with major depression, recurrent.  However, there 
is no record of complaints, treatment, or diagnosis of an 
acquired psychiatric disorder, considered a disease or injury 
for VA purposes (such as depression), in the veteran's 
service medical or separation records or within one year 
after discharge.  Furthermore, contrary to his 
representative's contentions that medical evidence was 
submitted showing ongoing depression since discharge, the 
veteran first submitted medical evidence showing symptoms of 
depression in December 2003, more than 10 years after 
separation from service.  The Board points out that the 
passage of many years between discharge from active service 
and documentation of a claimed disability is a factor that 
weighs against any claim for service connection.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000). 

It is also significant to note that none of the post-service 
VA treatment records containing diagnoses of psychiatric 
disabilities includes any comment even suggesting that any 
such disability is related to the veteran's service, and 
neither the veteran nor his representative has presented or 
identified any such existing medical evidence or opinion.  In 
fact, notations in the December 2003 VA treatment records 
tend to relate the veteran's depression to his divorce of 
three years and child custody issues and a January 2005 VA 
treatment record reflects that the veteran's depression was 
being influenced by significant social circumstances, to 
include financial troubles, divorce, ongoing custody 
problems, and an inability to find consistent work.  

The Board has considered written statements provided by the 
veteran and by his representative, on his behalf; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim for service connection 
turns on the medical matter of whether there exists a medical 
nexus between the currently claimed disability and service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to have the appropriate medical training 
and expertise, neither the veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

For all the foregoing reasons, service connection for an 
acquired psychiatric disability, claimed as depression, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, in the absence of competent,  probative 
evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

As new and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder, claimed as 
depression, has been received, to this limited extent, the 
appeal is granted.

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


